Citation Nr: 1740590	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2003 to September 2005, including combat service in Iraq.  He received medal and awards including the Combat Infantryman Badge and the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement in support of his claims, the Veteran reported having first experienced bilateral knee pain in 2003, having sustained a knee injury in training, and during service in Iraq having requested his family provide knee braces for chronic pain.  The statement of J.C., a fellow serviceman, described the Veteran's duties during their service together and his having sustained an injury during training.  He also acknowledged that knees were known to sustain stress during parachute landings and that the culture in airborne school discouraged medical complaints and treatment.  

A March 2015 VA examination included diagnoses of left knee strain, meniscal tear, osteoarthrosis, instability, and patellofemoral pain syndrome.  In providing a negative nexus opinion, the examiner indicated that the Veteran gave a credible history of pain but that the knee disabilities could not be associated with service due the absence of acute or repeated trauma.  Such a finding was in direct contradiction to the Board's direction that repeated trauma from parachute jumping should be presumed.  There was also no discussion of private and VA treatment records indicating the Veteran sustained a left knee injury in approximately August 2011 and in September 2015.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left knee disability that:

a. had its onset in service, or
b. was manifest by evidence of arthritis within one year of discharge from active service, or
c. is etiologically related to his active service, including as a result of his duties in service as a paratrooper and in combat.  

The examiner is advised that the Veteran report of injuring his knees from parachute jumps, even if undocumented, should be accepted as credible.  The clinical significance, if any, of any post-service knee injury should also be addressed.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

